—Order, Supreme Court, New York County (Joan B. Lobis, J.), entered on or about May 20, 1992, which, after a hearing, dismissed this action for lack of jurisdiction, unanimously affirmed, without costs.
According due deference to the hearing court’s assessment of the witnesses’ credibility (see, Richstone v QMed, Inc., 186 AD2d 354), a fair interpretation of the record supports the finding that defendant, a Pennsylvania law firm hired in Pennsylvania by a Pennsylvania resident to represent him in a Pennsylvania lawsuit, did not purposely avail itself of the privilege of conducting business in New York by virtue of its entering into the alleged fee-sharing agreement with plaintiff, a New York law firm that had handled a part of the lawsuit which was litigated in New York. Defendant’s only connection with New York, the hearing court found, was the one visit it *403made at plaintiffs specific request for the purpose of retrieving the file, a visit that involved only an incidental preliminary discussion of fee matters after plaintiff divulged that it had already forwarded the file to another Pennsylvania lawyer initially hired by the client, and did not result in the making of the contract sued upon. Given this purpose, defendant’s one visit to New York was not such as to confer jurisdiction under CPLR 302 (a) (1). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.